IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 266
                                                   :
         ORDER AMENDING RULE                       :          APPELLATE PROCEDURAL RULES
         2572 OF THE PENNSYLVANIA                  :
         RULES OF APPELLATE                        :          DOCKET
         PROCEDURE                                 :
                                                   :




                                                ORDER


PER CURIAM

      AND NOW, this 14th day of February, 2017, upon the recommendation of the
Appellate Court Procedural Rules Committee; the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a) in the interest of efficient
administration:

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 2572 of the Pennsylvania Rules of Appellate Procedure is amended in the
attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective April 1, 2017.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.